Citation Nr: 1216823	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cold injury.

2.  Entitlement to service connection for a disability manifested by dizzy spells, to include on a secondary basis.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to October 23, 2009.

4.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, from October 23, 2009.  

5.  Entitlement to an increased rating for degenerative arthritis of the thoracic spine, currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to January 1946, and from February to December 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated July 2008, the RO effectuated the June 2008 Board decision that granted service connection for PTSD, and assigned a 10 percent evaluation for it, effective September 29, 2004.  Based on the receipt of additional evidence, the RO, by rating decision dated July 2009, assigned a 30 percent evaluation for PTSD, effective September 29, 2004.  Effective October 23, 2009, a 50 percent rating was assigned by the RO for PTSD in a November 2009 rating action.  

In a February 2009 rating decision, the RO concluded new and material evidence had not been received to reopen a claim for service connection for residuals of a cold injury.  In addition, the RO recharacterized the Veteran's back disability as degenerative arthritis of the thoracic spine, and increased the evaluation assigned for it to 10 percent.  Finally, this rating action denied service connection for a disability manifested by dizzy spells and for a total rating based on individual unemployability due to service-connected disability.

The Veteran indicated on his substantive appeal submitted in December 2009 that he wanted to testify at a hearing before a Veterans Law Judge.  However, he withdrew this request in January 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to initial evaluations in excess of 30 percent, prior to October 23, 2009, and 50 percent from October 23, 2009, for PTSD, and entitlement to a total rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2002, rating decision denied service connection for residuals of a cold weather injury.  The Veteran was notified of this decision, but did not file a timely appeal.

2.  The evidence added to the claims file since the February 2002, determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for residuals of a cold weather injury.

3.  The Veteran has been granted service connection for PTSD, evaluated as 50 percent disabling; and for degenerative arthritis of the thoracic spine, evaluated as 10 percent disabling.

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence that the Veteran has a disability manifested by dizziness that is related to service or that it is etiologically related to, or chronically aggravated by, his service-connected degenerative arthritis of the thoracic spine.

5.  The Veteran's arthritis of the thoracic spine is manifested by slight limitation of motion with no evidence of pain on motion.


CONCLUSIONS OF LAW

1.  The RO's decision of February 2002, which denied service connection for residuals of a cold weather injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  The evidence received since the February 2002, rating decision is not new and material to reopen the appellant's claim of service connection for residuals of a cold weather injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A disability manifested by dizziness was not incurred in or aggravated by active service, nor is it proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2011).

4.  The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a letter dated March 2008, issued prior to the relevant rating decision on appeal, and in an October 2009 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2008 letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for residuals of a cold weather injury, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the March 2008 letter provided the requisite information pertaining to a claim for an increased rating.  Finally, letters dated in March 2008 and October 2009 advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include Social Security Administration records, VA and private medical records, VA examination reports, and the Veteran's testimony at a hearing at the RO.

VA clinical examinations with respect to the current claims have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  Rationale was provided for the opinions offered.  As appropriate, clinical findings pertinent to the schedular criteria for rating the thoracolumbar spine disability at issue were obtained.  The Board notes that examinations have not been conducted for all claims.  Based on the evidence in this case, and as will be discussed below, the Board finds that an examination is not necessary regarding the claim to reopen.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for residuals of a cold injury was originally denied by the RO in May 1999 on the basis that the service treatment records, to include the separation examination, showed no residuals of such an injury, nor had the Veteran submitted such evidence following service.  The Veteran did not perfect an appeal of this determination.

The Veteran subsequently sought to reopen his claim for service connection for residuals of a cold injury.  By rating decision dated February 2002, the RO concluded new and material evidence had been received and reopened the claim.  The RO denied the claim on the merits, acknowledged the opinion of a VA physician, and noted the service treatment records failed to show a diagnosis of a cold weather injury.  The Veteran again failed to perfect an appeal of this decision.

The evidence of record considered in conjunction with the Veteran's attempt to reopen his claim in March 2001 included the service treatment records and private and VA medical records, the report of a VA examination following service, and the Veteran's testimony at a hearing at the RO.  The available service treatment records are negative for complaints or findings pertaining to a cold weather injury.  The feet were evaluated as normal on the separation examination.  A neurological evaluation was normal, as was the cardiovascular system.

The Veteran submitted a claim for service connection in May 1947, but did not list a cold weather injury.

On VA general medical examination in September 1971, there was no indication of any abnormality of the feet or vascular system. 

A VA neuropsychiatric examination was also conducted in September 1971.  There was no indication of any pertinent neurological disability.

The Veteran was afforded a cold weather injury examination by the VA in November 2001.  He reported he was exposed to temperatures between 0 and 12 degrees from January to February 1945.  He stated he slept in fox holes without any heat.  He claimed he was dressed in fatigues, leather boots and an overcoat.  He related he would go to the aid station or sick call every day to have his feet warmed up and get a new pair of socks.  He recalled his feet getting wet, and indicated there were changes in the color of his feet.  He alleged he had a hard time holding a gun because of the numbness of his hands.  He asserted that throughout the years, his feet had continued to turn blue/black with cold weather changes.  He maintained his discharge examination revealed trench foot.  The Veteran also stated he had Raynaud's phenomenon.  Following an examination, the pertinent diagnoses were cold weather residuals to the feet with degenerative changes noted, more likely than not related to service, and worsened with peripheral vascular disease; and Raynaud's phenomenon.  The examiner indicated the evidence of cold weather injury residuals included X-ray changes and neurovascular changes on clinical examination.

During the RO hearing in March 2004, the Veteran provided testimony regarding his exposure to cold weather while in service.  He asserted he had problems with his hands and feet for the rest of his life. 

In May 2004, the Veteran submitted a statement from a representative of the 87th Infantry Division Association.  It was indicated that the clearing company was the last medical unit before casualties left the battle area.  When a frostbite casualty was gangrenous, he would be sent to a field hospital, but if the frostbite had not advanced to that stage, the soldier would be kept on the medical wards for treatment and then would be returned to duty.  It was stated the Veteran went through the medical wards for treatment.

The RO issued a supplemental statement of the case in May 2004.  The cover letter stated that in order for a case to be prepared for Board consideration, a substantive appeal had to be received.  The Veteran was advised that he had not submitted one.  He was also informed he had 60 days in which to submit a substantive appeal or his appellate rights would expire.

As noted above, the RO denied the Veteran's claim for service connection for residuals of a cold injury in February 2002.  It was noted the service treatment records revealed no evidence of a cold weather.

The additional evidence includes a September 2004 VA outpatient treatment record showing the Veteran reported his legs sometimes get cold.  

The issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for residuals of a cold weather injury.  While the medical record received in conjunction with his attempt to reopen the claim suggests he has a cold injury is new, it is not material.  This evidence merely provides information that was of record at the time of the February 2002 determination, that is, that the Veteran had a cold weather injury. The Board acknowledges the Veteran is competent to state he was exposed to cold temperatures in service and that he sustained a cold weather injury.  The service treatment records, however, contradict his assertion of such an injury.  In this regard, the Board emphasizes that while the Veteran previously claimed that trench foot was noted on the discharge examination, the fact remains it was not.  In fact, the December 1946 separation examination showed the feet and vascular system were normal.  The fact that when he filed his initial claim for VA benefits in May 1947, and made no mention of a cold weather injury, is highly probative evidence against the claim.  

The additional evidence fails to establish the Veteran has residuals of a cold weather injury that are related to service.  Thus, the element of the claim lacking substantiation in February 2002 remains lacking.  The Board further notes the Veteran's belief that he has residuals of a cold weather injury that are related to service.  Although he is competent to state his symptoms, he is not, as a lay person, qualified to render a medical diagnosis or an opinion concerning medical causation on these matters.  To the extent the Veteran contends he has residuals of a cold weather injury that are related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board emphasizes that the Veteran's statements that he has had such residuals since service are inconsistent with the contemporaneous evidence of record.  The Board points out that his statements to the effect he has had problems relating to a cold weather injury ever since service are contradicted by the fact no pertinent abnormality was noted at separation from service or for many years thereafter.  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran has residuals of a cold weather injury that are related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for residuals of a cold weather injury is not reopened.

	II.  Service connection 

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Service connection is in effect for PTSD, evaluated as 50 percent disabling, and for degenerative arthritis of the thoracic spine, evaluated as 10 percent disabling.

The evidence supporting the Veteran's claim includes his statements and some of the medical evidence of record.  When examined by the VA in November 2001, it was reported the Veteran had been seen by neurology in the past for chronic dizziness.  

On VA psychiatric examination in May 2009, the Veteran stated he gets dizzy periodically.

During a VA examination of the spine in September 2009, it was indicated the Veteran occasionally used a walker due to dizzy spells.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings of record.  The Board notes the service treatment records are negative for complaints or findings concerning dizziness.  A neurological evaluation on the separation examination was normal.  The initial clinical indication of dizziness was at the time of the November 2001 VA examination when it was indicated the Veteran had been seen for complaints of dizziness.  This was approximately 55 years following the Veteran's discharge from service.  

The Veteran's main argument is that dizziness is secondary to his service-connected degenerative arthritis of the thoracic spine.  On VA neurological examination in October 2009, the Veteran reported he had been dizzy for one year.  It was noted he had a head CT which showed mild atrophy and small vessel disease.  Following an examination, the diagnosis was vertigo.  The examiner commented that vertigo was not caused by or a result of the lumbosacral condition.  She added it was also not caused by or a result of service.  She concluded that vertigo was most probably secondary to small vessel disease of the brain.  

The only evidence supporting the Veteran's claim consists of his statements.  In contrast, the opinion of the VA physician establishes that vertigo was not present in service, and that it was not caused or aggravated by the Veteran's service-connected degenerative arthritis of the thoracic spine.  In this regard, it is significant to point out that the Veteran stated his dizziness had its onset many years after service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the mere fact that the Veteran's vertigo was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the record showing normal neurological evaluation on separation from service, may be considered in adjudicating his claim.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

The Board also acknowledges the Veteran's assertions that a disability manifested by dizziness is related to service, to include his service-connected thoracic spine disability.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he experiences dizziness, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a disability manifested by dizziness.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a disability manifested by dizziness, to include as due to degenerative arthritis of the thoracolumbar spine.

	III.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 10 percent evaluation is warranted where there is forward flexion of the thoracoulumbar spine is greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Several "Notes" to the new criteria provide additional guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Veteran was afforded a VA examination of the spine in October 2009.  He denied fatigue, decreased motion, stiffness, weakness and spasms.  He reported he had pain in the lower lumbar spine.  He denied any radiation of the pain and incapacitating episodes.  An examination revealed no lumbar lordosis or ankylosis.  Range of motion of the lumbar spine showed that forward flexion was from 0 to 80 degrees; extension was from 0 to 25 degrees; lateral flexion was from 0 to 25 degrees, bilaterally; and rotation was from 0 to 25 degrees, bilaterally.  The examiner stated there was no objective evidence of pain on range of motion.  In addition, there were no additional limitations after three repetitions of range of motion.  The diagnosis was degenerative arthritis of the lumbar spine.  The examiner indicated there were no significant effects on the Veteran's usual daily activities and no clinical evidence to substantiate an increase in disability of the lumbar spine.  

As noted above, in order to assign a higher rating, the record must establish the Veteran's forward flexion is at least 30 degrees, but not greater than 60 degrees, or the combined range of motion of the lumbar spine was not greater than 120 degrees.  The record demonstrated, however, forward flexion was to 80 degrees, and the combined range of motion of the lumbar spine was 205 degrees.  It is also significant to point out that there was no indication of pain on motion of the lumbar spine.  

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his thoracic spine disability.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his thoracic spine condition has increased in severity, so as to warrant a 20 percent evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of degenerative arthritis of the thoracic spine. 

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for his thoracic spine disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The Board observes that the October 2009 VA examination failed to show objective evidence of pain on motion.  There was no evidence of weakness, fatigue or incoordination following three repetitions of motion.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.  

The Board has also considered whether the Veteran's service-connected degenerative arthritis of the thoracic spine presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disability at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since new and material evidence has not been received to reopen a claim for service connection for residuals of a cold weather injury, the appeal is denied.

Service connection for a disability manifested by dizziness, to include as due to service-connected degenerative arthritis of the thoracic spine, is denied.

An increased rating for degenerative arthritis of the thoracic spine is denied.


REMAND

The Veteran also asserts a higher rating is warranted for PTSD.  In June 2011, a VA physician wrote the Veteran was being actively treated for PTSD and depression.  He concluded the Veteran was unemployable due to PTSD, other health-related issues and his age.  The Board acknowledges the Veteran was afforded a VA psychiatric examination in October 2009, less than three years ago.  His current treatment records have not been associated with the claims folder.  The Court has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. at 632.  

Under the circumstances, the Board believes additional development of the record is warranted.  Thus, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request he provide the name, address and dates of treatment of all medical providers, VA and private, from whom he has received treatment for PTSD since 2010.  Copies of treatment records from all identified providers, not already of record, should be obtained.  Any authorization necessary to obtain such records should be obtained from the Veteran.

2.  Schedule a VA psychiatric examination to determine the nature and severity of the Veteran's PTSD.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, and whether the condition is permanent in nature.  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


